[Cite as State v. West, 2022-Ohio-4069.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 13-22-07

        v.

ALYSSA D. WEST,                                           OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                            Trial Court No. 21 CR 0140

                                      Judgment Affirmed

                           Date of Decision: November 14, 2022




APPEARANCES:

        James J. Whitfield for Appellant

        Angela M. Boes for Appellee
Case No. 13-22-07


ZIMMERMAN, P.J.

           {¶1} Defendant-appellant, Alyssa D. West (“West”), appeals the April 22,

2022 judgment entry of sentence of the Seneca County Court of Common Pleas.

For the reasons that follow, we affirm.

           {¶2} On August 26, 2021, the Seneca County Grand Jury indicted West on

Count One of felonious assault in violation of R.C. 2903.11(A)(2), (D)(1)(a), a

second-degree felony, and Count Two of tampering with evidence in violation of

R.C. 2921.12(A)(1), (B), a third-degree felony. On August 30, 2021, West appeared

for arraignment and entered pleas of not guilty to the counts alleged in the

indictment.

           {¶3} On March 15, 2022, West withdrew her pleas of not guilty and entered

guilty pleas, under a negotiated-plea agreement, to the counts alleged in the

indictment. In exchange for her change of pleas, the State agreed to a sentencing

recommendation. The trial court accepted West’s guilty pleas, found her guilty, and

ordered a pre-sentence investigation.

           {¶4} On April 21, 2022, the trial court sentenced West to a minimum term

of four years in prison to a maximum term of six years in prison on Count One and

to 18 months in prison on Count Two. (Doc. Nos. 48-49).1 The trial court ordered

West to serve the prison terms concurrently. The trial court further ordered that



1
    The trial court filed its judgment entry of sentence on April 22, 2022. (Doc. Nos. 48-49).

                                                       -2-
Case No. 13-22-07


West pay the costs of prosecution and $4,619.90 in restitution. Importantly, the trial

court ordered West to begin making payments toward her restitution within 30 days

from the date of the judgment entry of sentence and to pay the costs of prosecution

within one year.

       {¶5} On May 13, 2022, West filed her notice of appeal. She raises two

assignments of error for our review, which we will discuss together.

                            Assignment of Error No. I

       The Sentence Imposed By the Trial Court is Inconsistent With the
       Principles and Purposes of Sentencing Under the Ohio Revised
       Code and Therefore is Contrary to Law.

                            Assignment of Error No. II

       The Trial Court Erred by Assessing Restitution and Costs
       Without Conducting an Ability to Pay Hearing.

       {¶6} In her first assignment of error, West argues the record does not support

the trial court’s sentence. Specifically, West contends that her sentence is contrary

to law because the trial court failed to consider the purposes and principles of felony

sentencing when imposing her sentence. In her second assignment of error, West

argues that it was error for the trial court to impose the costs of prosecution and

restitution without considering her ability to pay.

                                 Standard of Review

       {¶7} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

                                         -3-
Case No. 13-22-07


support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

       {¶8} Furthermore, we review the imposition of costs and restitution under

R.C. 2953.08(G)(2). State v. Jordan, 6th Dist. Lucas No. L-19-1165, 2021-Ohio-

333, ¶ 7 (asserting that “‘the proper standard of review for analyzing the imposition

of restitution as part of a felony sentence is whether the sentence complies with R.C.

2953.08(G)(2)(b)’”), quoting State v. Young, 6th Dist. Lucas No. L-19-1189, 2020-

Ohio-4943, ¶ 11; State v. Long, 11th Dist. Geauga No. 2020-G-0260, 2021-Ohio-

1059, ¶ 15 (“Since the enactment of H.B. 86, however, we review felony sentences,

which include restitution orders, pursuant to R.C. 2953.08(G)(2).”), citing State v.

Ciresi, 11th Dist. Geauga No, 2020-G-0249, 2020-Ohio-5305, ¶ 5 (overruling

previous cases holding that restitution orders are reviewed for an abuse of

discretion) and State v. Mazzola, 11th Dist. Trumbull No. 2018-T-0029, 2019-Ohio-

845, ¶ 19, fn. 1.




                                           -4-
Case No. 13-22-07


                                       Analysis

       {¶9} First, we will address West’s argument challenging the prison sentence

imposed by the trial court for her felonious-assault and tampering-with-evidence

convictions.

       {¶10} “It is well-established that the statutes governing felony sentencing no

longer require the trial court to make certain findings before imposing a maximum

sentence.” State v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 29,

citing State v. Dixon, 2d Dist. Clark No. 2015-CA-67, 2016-Ohio-2882, ¶ 14

(“Unlike consecutive sentences, the trial court was not required to make any

particular ‘findings’ to justify maximum prison sentences.”) and State v. Hinton, 8th

Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶ 9 (“The law no longer requires the

trial court to make certain findings before imposing a maximum sentence.”).

Rather, “‘trial courts have full discretion to impose any sentence within the statutory

range.’”   State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶ 10,

quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20.

       {¶11} In this case, as a second-degree felony, felonious assault carries a non-

mandatory, indefinite sanction of two-years to eight-years of imprisonment. R.C.

2903.11(A)(2), (D)(1)(a), 2929.14(A)(2)(a), and 2929.144(B)(1).         See also R.C.

2929.13(F). Further, as a third-degree felony, tampering with evidence carries a


                                         -5-
Case No. 13-22-07


non-mandatory, definite sanction of 9-months to 36-months imprisonment. R.C.

2921.12(A)(1), (B), and 2929.14(3)(a). See also R.C. 2929.13(F).

       {¶12} “[A] sentence imposed within the statutory range is ‘presumptively

valid’ if the [trial] court considered applicable sentencing factors.” Maggette at ¶

31, quoting State v. Collier, 8th Dist. Cuyahoga No. 95572, 2011-Ohio-2791, ¶ 15.

Because the trial court sentenced West to a minimum term of four years in prison to

a maximum term of six years in prison as to her felonious-assault conviction, the

trial court’s sentence as to that conviction is within the statutory range and is

appropriately calculated. Likewise, because the trial court sentenced West to 18

months in prison as to her tampering-with-evidence conviction, the trial court’s

sentence as to that conviction falls within the statutory range.

       {¶13} R.C. 2929.11 provides, in in pertinent part, that the

       overriding purposes of felony sentencing are to protect the public
       from future crime by the offender and others, to punish the offender,
       and to promote the effective rehabilitation of the offender using the
       minimum sanctions that the court determines accomplish those
       purposes without imposing an unnecessary burden on state or local
       government resources.

R.C. 2929.11(A). “In advancing these purposes, sentencing courts are instructed

to ‘consider the need for incapacitating the offender, deterring the offender and

others from future crime, rehabilitating the offender, and making restitution to the

victim of the offense, the public, or both.’” Smith, 2015-Ohio-4225, at ¶ 10,

quoting R.C. 2929.11(A).        “Meanwhile, R.C. 2929.11(B) states that felony

                                         -6-
Case No. 13-22-07


sentences must be ‘commensurate with and not demeaning to the seriousness of the

offender’s conduct and its impact upon the victim’ and also be consistent with

sentences imposed in similar cases.” Id., quoting R.C. 2929.11(B). “In accordance

with these principles, the trial court must consider the factors set forth in R.C.

2929.12(B)-(E) relating to the seriousness of the offender’s conduct and the

likelihood of the offender’s recidivism.”        Id., citing R.C. 2929.12(A).       “‘A

sentencing court has broad discretion to determine the relative weight to assign the

sentencing factors in R.C. 2929.12.” Id. at ¶ 15, quoting State v. Brimacombe, 195

Ohio App.3d 524, 2011-Ohio-5032, ¶ 18 (6th Dist.), citing State v. Arnett, 88 Ohio

St.3d 208, 215 (2000).

       {¶14} “Although the trial court must consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in R.C.

2929.12, the sentencing court is not required to ‘state on the record that it considered

the statutory criteria or discuss[ed] them.’” Maggette at ¶ 32, quoting State v.

Polick, 101 Ohio App.3d 428, 431 (4th Dist.1995). “A trial court’s statement that

it considered the required statutory factors, without more, is sufficient to fulfill its

obligations under the sentencing statutes.” Id., citing State v. Abrams, 8th Dist.

Cuyahoga No. 103786, 2016-Ohio-4570, citing State v. Payne, 114 Ohio St.3d 502,

2007-Ohio-4642, ¶ 18.




                                          -7-
Case No. 13-22-07


       {¶15} At West’s sentencing hearing and in its sentencing entry, the trial court

considered the R.C. 2929.11 and 2929.12 factors. (Apr. 21, 2022 Tr. at 89); (Doc.

Nos. 48-49). Nevertheless, West contends that the trial court abused its discretion

by imposing a four-year prison sentence because “many of the recidivism and

seriousness of the crime factors that the statute provides to guide the courts lend

themselves to the notion that Ms. West does not require a minimum of four years to

effectuate the purposes of sentencing.” (Appellant’s Brief at 4). Specifically, West

contends that her sentence is contrary to law because it “is clearly more of a

hindrance than a promotion of rehabilitation” and because it is “excessive in terms

of punishment and to the extent that it was necessary to protect the public from

future crime.” (Id. at 5).

       {¶16} West’s argument is without merit. Importantly, the Supreme Court of

Ohio recently directed Ohio’s courts of appeal that R.C. 2953.08(G)(2)(a) “clearly

does not provide a basis for an appellate court to modify or vacate a sentence if it

concludes that the record does not support the sentence under R.C. 2929.11 and R.C.

2929.12 because * * * R.C. 2929.11 and R.C. 2929.12 are not among the statutes

listed in the provision.” State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, ¶ 31.

As a result, this court may not modify or vacate a felony sentence based on a finding

by clear and convincing evidence that the record does not support the trial court’s

findings under R.C. 2929.11 or 2929.12. State v. Reed, 3d Dist. Union No. 14-20-


                                         -8-
Case No. 13-22-07


16, 2021-Ohio-1623, ¶ 19, citing Jones at ¶ 32-39. Consequently, “‘when reviewing

felony sentences that are imposed solely after considering the factors in R.C.

2929.11 and R.C. 2929.12, we shall no longer analyze whether those sentences are

unsupported by the record. We simply must determine whether those sentences are

contrary to law.’” Id., quoting State v. Dorsey, 2d Dist. Montgomery No. 28747,

2021-Ohio-76, ¶ 18.

      {¶17} Thus, when imposing a felony sentence, “it is ‘[t]he trial court [that]

determines the weight afforded to any particular statutory factors, mitigating

grounds, or other relevant circumstances.’” State v. McKennelly, 12th Dist. Butler

No. CA2017-04-055, 2017-Ohio-9092, ¶ 15, quoting State v. Steger, 12th Dist.

Butler No. CA2016-03-059, 2016-Ohio-7908, ¶ 18, citing State v. Stubbs, 10th Dist.

Franklin No. 13AP-810, 2014-Ohio-3696, ¶ 16. “The fact that the trial court chose

to weigh various sentencing factors differently than how appellant would have

weighed them does not mean the trial court erred in imposing appellant’s sentence.”

Id.

      {¶18} In this case, the trial court concluded that a four-year prison term is

consistent with the purposes and principles of felony sentencing and “that the

shortest prison term will demean the seriousness of [West’s] conduct and will not

adequately protect the public from future crime by [West] or others.” (Doc. Nos.

48-49). (See also Apr. 21, 2022 Tr. at 91). Specifically, after weighing the


                                        -9-
Case No. 13-22-07


seriousness and recidivism factors, the trial court determined that West’s conduct is

more serious than conduct normally constituting felonious assault and tampering

with evidence.

       {¶19} In particular, assessing the seriousness of West’s conduct, the trial

court found that the victim suffered serious physical harm as a result of the offense

and that West’s relationship with the victim facilitated the offense. (Apr. 21, 2022

Tr. at 91); (Doc. Nos. 48-49). See R.C. 2929.12(B)(2), (6). Applying the factors

under R.C. 2929.12(C)—indicating that West’s conduct is less serious than conduct

normally constituting the offense—the trial court found that none of the factors

under R.C. 2929.12(C) applied in this case.

       {¶20} Assessing whether West was likely to commit future crimes, the trial

found none of the factors under R.C. 2929.12(D) applicable to this case. However,

applying the factors under R.C. 2929.12(E)—indicating that West is not likely to

commit future crimes—the trial court found that West has no prior criminal record

(as an adult or juvenile) and that she shows genuine remorse for the offense. (Apr.

21, 2022 Tr. at 90). See R.C. 2929.12(E)(1), (2), (3), (5).

       {¶21} Thus, based on our review of the record, we conclude the trial court

did not abuse its discretion by imposing a minimum term of four years in prison

even though West would have weighed the R.C. 2929.12 factors differently.

Therefore, because her sentence is within the sentencing range and the trial court


                                        -10-
Case No. 13-22-07


considered the purposes and principles of felony sentencing set forth under R.C.

2929.11 and 2929.12, West’s sentence is not contrary to law.

       {¶22} West further argues that the trial court erred by ordering that she pay

restitution and the costs of prosecution without considering her ability to pay the

ordered amount. Specifically, West does not contest the amount of restitution or the

costs ordered by the trial court; rather, West disputes the trial court’s order that she

begin making payments toward the restitution order within 30 days from the date of

its judgment entry of sentence and the trial court’s order that she pay the costs of

prosecution within one year of its judgment entry of sentence in consideration of

her incarceration.

       {¶23} However, as an initial matter, West failed to object to the trial court’s

order that she pay restitution and the costs of prosecution. The failure to object to a

trial court’s order to pay the costs of prosecution and the failure to object to a trial

court’s award of restitution waives all but plain error on review. State v. Wilkins,

3d Dist. Shelby No. 17-13-13, 2014-Ohio-983, ¶ 8; State v. Bricker, 6th Dist. Fulton

No. F-21-013, 2022-Ohio-3494, ¶ 26. “To recognize plain error, we must find

obvious error affecting such substantial rights that the error was outcome-

determinative.” State v. Henslee, 5th Dist. Muskingum No. CT2017-0009, 2017-

Ohio-5786, ¶ 13, citing State v. Noling, 98 Ohio St.3d 44, 2002-Ohio-7044, ¶ 62.

See also Crim.R. 52(B). “‘Plain error is to be used ‘with the utmost caution, under


                                         -11-
Case No. 13-22-07


exceptional circumstances and only to prevent a manifest miscarriage of justice.”’”

Wilkins at ¶ 8, quoting State v. Stewart, 3d Dist. Wyandot No. 16-08-11, 2008-Ohio-

5823, ¶ 7, quoting State v. Barnes, 94 Ohio St.3d 21, 27 (2002).

       {¶24} “In the context of sentencing, outcome-determinative means an error

that resulted in a sentence which is contrary to law.” Henslee at ¶ 13, citing State v.

Amos, 140 Ohio St.3d 238, 2014-Ohio-3160, ¶ 23 (Lanzinger, J., concurring in part

and dissenting in part). See also Wilkins at ¶ 8 (“‘[I]mposition of a sentence not

authorized by statute constitutes plain error.’”), quoting Stewart at ¶ 7.

       {¶25} “R.C. 2929.18(A)(1) authorizes a trial court to impose restitution as

part of a sentence in order to compensate a victim for economic loss.” State v.

Lalain, 136 Ohio St.3d 248, 2013-Ohio-3093, ¶ 20. However, before imposing

restitution, “R.C. 2929.19(B)(5) requires a trial court to ‘consider the offender’s

present and future ability to pay the amount of the sanction’ before imposing a

financial sanction, such as restitution, under R.C. 2929.18.” Wilkins at ¶ 17, quoting

R.C. 2929.19(B)(5), and citing State v. Parker, 183 Ohio App.3d 431, 2009-Ohio-

3667, ¶ 13 (3d Dist.). “‘The trial court is not required to hold a hearing on ability

to pay, nor are there any specific factors to consider or findings to make.’” Id.,

quoting Parker at ¶ 13. “‘The court must merely consider the offender’s ability to

pay.’” Id., quoting Parker at ¶ 13. “‘Furthermore, “a trial court need not explicitly

state in its judgment entry that it considered a defendant’s ability to pay a financial


                                         -12-
Case No. 13-22-07


sanction. Rather, [appellate] courts look to the totality of the record to see if the

requirement has been satisfied.”’” Id., quoting State v. Crish, 3d Dist. Allen No. 1-

08-13, 2008-Ohio-5196, ¶ 50, quoting State v. Smith, 4th Dist. Ross No. 06CA2893,

2007-Ohio-1884, ¶ 42.

       {¶26} “‘“If the record shows that the court considered a presentence

investigation report that provides pertinent information about the offender’s

financial situation and his ability to pay the financial sanction, it has met its

obligation under R.C. 2929.19(B)(5).”’” Id. at ¶ 18, quoting State v. Bulstrom, 4th

Dist. Athens No. 12CA19, 2013-Ohio-3582, ¶ 15, quoting State v. Petrie, 4th Dist.

Meigs No. 12CA4, 2013-Ohio-887, ¶ 5. See also Crish at ¶ 50 (“When the trial

court considers information in the [PSI] relating to the defendant’s age, health,

education, and employment history, that is sufficient to comply with R.C.

2929.19(B)[(5)].”); State v. Troglin, 3d Dist. Union No. 14-06-57, 2007-Ohio-4368,

¶ 38 (offering that R.C. 2929.19(B)(5) is “satisfied where a trial court considered a

PSI, which typically contains pertinent financial information”).

       {¶27} Even though “[t]he trial court did not explicitly state at the sentencing

hearing or in its judgment entry that it considered [West’s] ability to pay a financial

sanction,” the trial court met its obligation under R.C. 2929.19(B)(5). Wilkins at ¶

23. See also State v. Abrams, 12th Dist. Clermont No. CA2017-03-018, 2017-Ohio-

8536, ¶ 28. Importantly, the trial court stated that it not only carefully reviewed the


                                         -13-
Case No. 13-22-07


PSI (which is 27 pages in length) but also considered the PSI when imposing West’s

sentence. Accord State v. Bey, 6th Dist. Lucas No. L-17-1288, 2019-Ohio-423, ¶

45 (“Prior to ordering restitution, the trial court stated that it had ‘carefully

reviewed’ appellant’s PSI.”). In addition to the PSI, the trial court stated that it

reviewed “the record, the oral statements made, * * * and the various statements

made” at the sentencing hearing. (Apr. 21, 2022 Tr. at 88).

       {¶28} In particular, the PSI contains information reflecting West’s age,

health, education, and employment status. Accord Wilkins at ¶ 21. Specifically, the

PSI states that West is 21 years old; that she is in “[g]ood” physical health; that she

has completed 105 credit hours toward an associate’s degree at Owens Community

College and is enrolled (but has not started classes) at the University of Cincinnati;

and that she was employed at the time of the offense.

       {¶29} Consequently, “[b]y considering that information, the trial court

satisfied its obligation under R.C. 2929.19(B)(5) to consider [West’s] present and

future ability to pay the amount of restitution ordered by the trial court.” Wilkins at

¶ 23, citing Crish, 2008-Ohio-5196, at ¶ 50. Therefore, the trial court’s order of

restitution in this case is not contrary to law.

       {¶30} Furthermore, it was not plain error to order West to pay the costs of

prosecution. That is, the trial court’s order that West pay the costs of prosecution is

not contrary to law. “‘R.C. 2947.23 requires a trial court to assess costs against all


                                          -14-
Case No. 13-22-07


criminal defendants, even if the defendant is indigent.”’ State v. McWay, 3d Dist.

Allen No. 1-19-65, 2020-Ohio-719, ¶ 7, quoting State v. Clinton, 153 Ohio St.3d

422, 2017-Ohio-9423, ¶ 239. See also State v. Taylor, 163 Ohio St.3d 508, 2020-

Ohio-6786, ¶ 35 (affirming that “the General Assembly has specifically required

courts to include financial sanctions, fines, and court costs as a part of the

defendant’s sentence”). Importantly, “[t]he costs of prosecution are mandatory,

pursuant to R.C. 2947.23(A)(1), and trial courts are obligated to impose the costs of

prosecution irrespective of a defendant’s ability to pay.” Bricker, 2022-Ohio-

3494,at ¶ 25. Therefore, because “the costs of prosecution are mandatory and there

is no requirement for the trial court to consider [West’s] ability to pay”, it was not

plain error for the trial court to order West to pay the costs of prosecution. Bricker

at ¶ 27. Accord State v. Stapleton, 3d Dist. Allen No. 1-19-66, 2020-Ohio-852, ¶ 6.

       {¶31} Nevertheless, West challenges that trial court’s order that she begin

making payments toward the restitution order within 30 days from the date of its

judgment entry of sentence and the trial court’s order that she pay the costs of

prosecution within one year of its judgment entry of sentence in consideration of

her incarceration. However, that issue is not properly before this court. Pertinently,

R.C. 2947.23(C) gives a trial court continuing jurisdiction to ‘waive, suspend, or

modify the payment of the costs of prosecution * * * at the time of sentencing or at

any time thereafter.’” Taylor at ¶ 7, quoting R.C. 2947.23(C). “So, while the court


                                        -15-
Case No. 13-22-07


must impose costs, it may also waive, suspend, or modify them.” Id. Imperatively,

such action by the trial court requires an affirmative act by the defendant, and, at

this point in time, West has made no such motion to the court. See State v. Hanford,

8th Dist. Cuyahoga No. 106220, 2018-Ohio-1309, ¶ 17 (noting that a trial court “has

the discretion to waive court costs if the defendant makes a motion to waive costs”).

Consequently, her argument is not ripe for review.

       {¶32} For these reasons, West’s assignments of error are overruled.

       {¶33} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                        -16-